                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-507-RJC-DCK

 AYMAN KAMEL,                                          )
                                                       )
                 Plaintiff,                            )
                                                       )
      v.                                               )      ORDER
                                                       )
 5CHURCH, INC., PATRICK WHALEN,                        )
 MAP MANAGEMENT OF CHARLOTTE,                          )
 LLC, and ALEJANDRO TORIO,                             )
                                                       )
             Defendants.                               )
 ________________________________________              )
                                                       )
 5 CHURCH, INC., and 5CHURCH                           )
 CHARLESTON, LLC,                                      )
                                                       )
                 Plaintiffs,                           )
                                                       )
 v.                                                    )
                                                       )
 AYMAN KAMEL,                                          )
                                                       )
                 Defendant.                            )
                                                       )

           THIS MATTER IS BEFORE THE COURT on the Joint Motion For Entry Of

Stipulation And Order Regarding Protocol For The Discovery Of Electronically Stored

Information” (Document No. 40) filed September 10, 2018. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, and noting consent of the parties,

the undersigned will grant the motion.
      IT IS, THEREFORE, ORDERED that the Joint Motion For Entry Of Stipulation And

Order Regarding Protocol For The Discovery Of Electronically Stored Information” (Document

No. 40) is GRANTED.



                                  Signed: January 9, 2019




                                              2
